Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Third Amendment to Second Amended and Restated Credit Agreement (herein,
this “Third Amendment”) is entered into as of November 26, 2019, among
Consolidated-Tomoka Land Co., a Florida corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”).

PRELIMINARY STATEMENTS

A.      The Borrower, the Guarantors party thereto (the “Guarantors”), the
financial institutions party thereto (the “Lenders”), and the Administrative
Agent entered into that certain Second Amended and Restated Credit Agreement,
dated as of September 7, 2017, as amended by the First Amendment to Second
Amended and Restated Credit Agreement dated as of May 14, 2018, as amended by
the Second Amendment to Amended and Restated Credit Agreement dated as of May
24, 2019 (such Second Amended and Restated Credit Agreement, as heretofore
amended, being referred to herein as the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

B.     The Borrower has requested that the Administrative Agent and Lenders
agree to, among other things, (i) adjust certain interest rate provisions and
increase the Applicable Margin set forth in the Credit Agreement, (ii) include
1031 Borrowing Base Cash (as defined herein) in the calculation of the Borrowing
Base, (iii) adjust the Borrowing Base Requirements set forth in the Credit
Agreement, (iv) amend the Minimum Adjusted EBITDA to Fixed Charges Ratio and
Maintenance of Net Worth covenants set forth in Section 8.20 of the Credit
Agreement, (v) provide a security interest in 1031 Released Cash (as defined
herein) held in the 1031 Cash Account (as defined herein) and (vi) make certain
other revisions to the Credit Agreement, and the Administrative Agent and the
Lenders are willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.        AMENDMENTS.

Subject to (a) the satisfaction of the conditions precedent set forth in
Section 3 below and (b) the consummation of the Alpine IPO, the Credit Agreement
will be amended as follows (effective automatically upon the consummation of the
Alpine IPO and receipt of written notice thereof by the Administrative Agent
(the date such events are completed being the “Amendment Effective Date”):

 

 

 



 




1.1.      The following clause (iii) is added to Section 1.8(b) of the Credit
Agreement:

(iii)      Within ten (10) Business Days after July 1, 2020, Borrower shall
deliver to Administrative Agent a Borrowing Base Certificate setting forth the
components of the Borrowing Base and giving effect to the required removal of
all 1031 Borrowing Base Cash from the Borrowing Base.  In the event the sum of
the unpaid principal balance of the Revolving Loans, Swing Loans and the L/C
Obligations then outstanding shall be in excess of the lesser of the aggregate
Revolving Credit Commitments and the Borrowing Base as then determined and
computed, as contained in such Borrowing Base Certificate, the Borrower shall
promptly, and in no event later than 11:00 a.m. (Chicago time) on the date that
is two (2) Business Days following such delivery, and without notice or demand
pay the amount of the excess to the Administrative Agent for the account of the
Lenders as a mandatory prepayment on such Obligations, with each such prepayment
first to be applied to the Revolving Loans and Swing Loans until paid in full
with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for the Obligations owing with respect to the
Letters of Credit.

1.2.      The definitions of “Annual Capital Expenditure Reserve,” Borrowing
Base,” “Borrowing Base Requirements,” “EBITDA,” “Fixed Charges,” and “Property
Net Operating Income” in Section 5.1 of the Credit Agreement are each hereby
amended and restated in their entirety to read as follows:

“Annual Capital Expenditure Reserve” means the sum of (a) an amount equal to the
product of (i) $0.15 multiplied by (ii) the aggregate net rentable area,
determined on a square footage basis, for retail and industrial properties, plus
(b) an amount equal to the product of (i) $0.50 multiplied by (ii) the aggregate
net rentable area, determined on a square footage basis, for office properties,
plus (c) an amount equal to the product of (i) four percent (4.0%) multiplied by
(ii) the gross revenues from any hotels, motels and resorts; provided, however,
this definition of Annual Capital Expenditure Reserve shall not apply to any
Land Assets or any Ground Leases; provided that the Borrower is not obligated
for Capital Expenditures.

“Borrowing Base” means, at any date of its determination, an amount equal to:

(x)      (i) the lesser of (A) 60% of the Borrowing Base Value of all Eligible
Properties on such date and (B) the Debt Service Coverage Amount of all Eligible
Properties on such date, plus (ii) at any date of its determination occurring
prior to July 1, 2020, the lesser of (A) $50,000,000 and (B) 60% of 1031
Borrowing Base Cash as of such date, minus





-2-




(y)      the aggregate amount of Other Unsecured Indebtedness if an Other
Guaranty Trigger has occurred but a Collateral Trigger Event has not occurred.

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base, collectively that (a) at all times such calculation shall be
based on no less than (i) prior to July 1, 2020, nine (9) Eligible Properties
and (ii) on and after July 1, 2020, twenty (20) Eligible Properties; (b) the
Borrowing Base Value shall at all times be equal to or in excess of (i) prior to
July 1, 2020, $75,000,000 and (ii) on and after July 1, 2020, $200,000,000; (c)
no more than 35% of the Borrowing Base Value may be comprised of Eligible
Properties which are not used as retail, office or mixed-use retail/office
Properties; (d) no more than 25% of the Borrowing Base Value may be comprised of
any one Eligible Property (for the avoidance of doubt, an Eligible Property that
exceeds this sublimit may be included in the calculation of Borrowing Base
Value, provided any amount over 25% of the Borrowing Base Value is excluded from
the calculation of the Borrowing Base Value); (e) no more than 20% of Borrowing
Base Value may be from any single Tenant unless such Tenant’s Rating is equal to
or better than BBB-/Baa3 from S&P or Moody’s, respectively (for the avoidance of
doubt, an Eligible Property that exceeds this sublimit may be included in the
calculation of Borrowing Base Value, provided any amount over 20% of the
Borrowing Base Value is excluded from the calculation of the Borrowing Base
Value), (f) no more than 30% of Borrowing Base Value may be comprised of
Permitted Ground Lease Investments, (g) no more than 20% of the Borrowing Base
Value may be comprised of Eligible Properties which are operated as hotels,
motels or resorts, (h) the Eligible Properties (other than Permitted Ground
Lease Investments) must have an aggregate Occupancy Rate of at least 85% and (i)
no more than (i) prior to January 1, 2021, 40% and (ii) on and after January 1,
2021, 35% of the Borrowing Base Value may be comprised of Eligible Properties
which are located in the same MSA (for the avoidance of doubt, an Eligible
Property that exceeds this sublimit may be included in the calculation of
Borrowing Base Value, provided any amount over 40% or 35%, as applicable, of the
Borrowing Base Value is excluded from the calculation of the Borrowing Base
Value).

“Borrowing Base Value” means an amount equal to the sum of (a) for all Eligible
Properties owned for more than twelve (12) months, the quotient of (i) the
Borrowing Base NOI divided by (ii) the Capitalization Rate plus (b) for all
Eligible Properties owned for twelve (12) months or less, the lesser of (i) the
book value (as defined by GAAP) of any such Eligible Property and (ii), the
value of any such Eligible Property as determined by the calculation in clause
(a) above measured on an annualized basis rather than for the most recently
ended period of four quarters; provided that Borrowing Base Value shall be
reduced by excluding a portion of the Property NOI or book value of any Eligible
Properties attributable to any Eligible Properties that exceed the concentration
limits in the Borrowing Base Requirements.





-3-




“Collateral Documents” means the Pledge Agreement, Mortgages (if any), the
Omnibus Amendment and General Reaffirmation Agreement, the 1031 Property
Security Documents (if any), the 1031 Cash Security Documents (if any) and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements, control agreements, and other documents as
shall from time to time secure or relate to the Obligations or any part thereof.

“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries, in accordance with GAAP, the sum of net income
(or loss) plus: (i) depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss); (ii) Interest
Expense; (iii) income tax expense, to the extent included as an expense in the
calculation of net income (or loss); (iv) extraordinary, unrealized or
non‑recurring losses, including (A) impairment charges, (B) losses from the sale
of real property, and (v) non-cash compensation paid to employees of Borrower in
the form of Borrower’s equity securities, minus: (a) extraordinary, unrealized
or non-recurring gains, including (x) the write-up of assets and (y) gains from
the sale of real property and (b) income tax benefits.  Pro forma adjustments
shall be made for any Property acquired or sold during any period as if the
acquisition or disposition occurred on the first day of the applicable period.

“Fixed Charges” means, for any Rolling Period, (a) Interest Expense, plus (b)
scheduled principal amortization paid on Total Indebtedness (exclusive of any
balloon payments or prepayments of principal paid on such Total Indebtedness),
plus (c) Dividends and required distributions on the Borrower’s equity
securities for such Rolling Period plus (d) all income taxes (federal, state and
local) paid by Borrower during such Rolling Period.  Pro forma adjustments shall
be made for any Property acquired or sold during any period as if the
acquisition or disposition occurred on the first day of the applicable period.

“Property Net Operating Income” or “Property NOI” means, with respect to any
Property for any Rolling Period (without duplication), the aggregate amount of
(i) Property Income for such period minus (ii) Property Expenses for such
period.  Pro forma adjustments shall be made for any Property acquired or sold
during any period as if the acquisition or disposition occurred on the first day
of the applicable period.

1.3.      The following definitions of “1031 Alpine Cash Proceeds,” “1031 Alpine
Property Holder,” “1031 Borrowing Base Cash,” “1031 Cash Account,” “1031 Cash
Security Documents,” “1031 Pledged Subsidiary,” “1031 Released
Cash,” “Alpine,” “Alpine IPO,” “Benchmark Replacement,” “Benchmark Replacement
Adjustment,” “Benchmark Replacement Conforming Changes,” “Benchmark Replacement
Date,” “Benchmark Transition Event,” “Benchmark Transition Start
Date,” “Benchmark Unavailability Period,” “Early Opt-In Election, “Federal
Reserve Bank of New York’s Website,” “Relevant Governmental Body,” “SOFR,”,
 “Term SOFR,” “Third Amendment,” “Third Amendment Effective Date” and
“Unadjusted Benchmark





-4-




Replacement” are hereby added to Section 5.1 of the Credit Agreement in proper
alphabetical order:

“1031 Alpine Cash Proceeds” means 1031 Cash Proceeds held by any 1031 Alpine
Property Holder related to the sale by the Borrower and its Subsidiaries of
certain Properties to Alpine in connection with the Alpine IPO.

“1031 Alpine Property Holder” means a 1031 Property Holder that holds 1031
Alpine Cash Proceeds.

“1031 Borrowing Base Cash” means, as of any Borrowing Base Determination Date,
(i) 1031 Cash Proceeds held by a 1031 Property Holder related to the October 16,
2019 sale by the Borrower of a controlling interest in a wholly-owned subsidiary
to certain financial investors, and (ii) 1031 Alpine Cash Proceeds, each of
which is intended to qualify for tax treatment under, Section 1031 of the Code
and which satisfies the following conditions:

(i)      the Administrative Agent shall have received the applicable 1031 Cash
Security Documents with respect to such Property; and

(ii)      such 1031 Cash Proceeds have not been included in the calculation of
the Borrowing Base for a period in excess of 180 days.

“1031 Cash Account” a separate and identifiable account from all other funds
established and maintained by the Borrower with the Administrative Agent (or one
of its Affiliates) into which any 1031 Released Cash shall be deposited.

“1031 Cash Security Documents” means (x) (i) a direction agreement reasonably
acceptable to the Administrative Agent providing that all 1031 Released Cash
shall, upon release thereof by the applicable 1031 Property Holder, be deposited
into the 1031 Cash Account, which shall include a written acknowledgement and
consent by the 1031 Property Holder that it shall comply with the terms of such
direction agreement and (ii) a deposit account control agreement in favor of
Administrative Agent with respect to the 1031 Cash Account on terms reasonably
satisfactory to Administrative Agent; and (y) with respect to 1031 Alpine Cash
Proceeds,  one or more pledge agreements among the Borrower and the
Administrative Agent, related to a pledge of the Equity Interests of any 1031
Pledged Subsidiary to secure the Obligations.

“1031 Pledged Subsidiary” means a  Wholly-owned Subsidiary of the Borrower that
is a  seller party to the “exchange agreement” with the 1031 Alpine Property
Holder relating to all or a portion of the 1031 Alpine Cash Proceeds.

“1031 Released Cash” means cash previously constituting 1031 Borrowing Base Cash
that is not utilized to acquire any Property and is therefore released by the
applicable 1031 Property Holder.





-5-




“Alpine” means Alpine Income Property Trust, Inc.

“Alpine IPO” means the initial public offering of common stock of Alpine.

“Benchmark Replacement” means the sum of:  (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then‑prevailing market
convention for determining a rate of interest as a replacement to the LIBOR
Index Rate for U.S. dollar‑denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement;  provided further that if the
Administrative Agent determines that there is an industry accepted substitute or
successor rate for the LIBOR Index Rate, such rate shall be deemed to be the
Benchmark Replacement hereunder.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Index Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Index Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then‑prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Index Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar‑denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative





-6-




Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Index Rate:  (1) in the case of clause (1) or (2) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Index Rate permanently or
indefinitely ceases to provide the LIBOR Index Rate; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Index Rate:  (1) a public statement
or publication of information by or on behalf of the administrator of the LIBOR
Index Rate announcing that such administrator has ceased or will cease to
provide the LIBOR Index Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Index Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Index Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBOR Index Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Index Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Index Rate, which states that the administrator of
the LIBOR Index Rate has ceased or will cease to provide the LIBOR Index Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Index Rate; or (3) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBOR Index Rate
announcing that the LIBOR Index Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt‑in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to the Borrower, the Administrative Agent (in the case of such notice by
the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to





-7-




the LIBOR Index Rate and solely to the extent that the LIBOR Index Rate has not
been replaced with a Benchmark Replacement, the period (x) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Index Rate for all purposes hereunder in
accordance with Section 10.6 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Index Rate for all purposes hereunder
pursuant to Section 10.6.

“Early Opt‑in Election” means the occurrence of:  (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar‑denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 10.6, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBOR Index Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt‑in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward‑looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement entered into as of November 26, 2019, among Borrower,
the Guarantors party hereto, the Lenders party hereto and the Administrative
Agent

“Third Amendment Effective Date” means the later of (i) November 26, 2019 and
(ii) the date on which all conditions set forth in Section 3 of the Third
Amendment are satisfied.





-8-




“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

1.4.      The definitions of “Golf Courses” and “Golf Courses Adjacent
Property” are hereby removed from Section 5.1 of the Credit Agreement.

1.5.      Section 7.3 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

Section 7.3.      Eligible Property Additions and Deletions to the Borrowing
Base.  As of the Closing Date, the Borrower represents and warrants to the
Lenders and the Administrative Agent that the Initial Properties qualify as
Eligible Properties and that the information provided on Schedule 1.1 is true
and correct in all material respects.

Upon not less than 10 Business Days prior written notice from the Borrower to
the Administrative Agent, the Borrower can designate that a Property be added
(subject to the other requirements for a Property qualifying as an Eligible
Property) or deleted as an Eligible Property included in calculating the
Borrowing Base.  Such notice shall be accompanied by a Borrowing Base
Certificate setting forth the components of the Borrowing Base as of the
addition or deletion of the designated Property as an Eligible Property, and
with respect to a deletion, Borrower’s certification in such detail as
reasonably required by the Administrative Agent that no Default or Event of
Default exists under this Agreement and such deletion shall not (A) cause the
Eligible Properties to violate the Borrowing Base Requirements, (B) cause a
Default, or (C) cause or result in the Borrower failing to comply with any of
the financial covenants contained in Section 8.20 hereof.  Each addition with
respect to Eligible Properties shall be an Eligible Property in a minimum amount
equal to $500,000 Borrowing Base Value or $500,000 Debt Service Coverage Amount,
or shall be comprised of more than one qualifying Eligible Properties that in
the aggregate have a minimum amount equal to $1,000,000 Borrowing Base Value or
$1,000,000 Debt Service Coverage Amount, and all such additions shall be subject
to reasonable approval by the Administrative Agent.

If no Default exists at the time of any deletion of a Property from qualifying
as an Eligible Property included in calculating the Borrowing Base, any Material
Subsidiary which owned such Property, but that does not otherwise own any other
Eligible Property, shall be released from its obligations under its Guaranty.

Each acquisition of an Eligible Property utilizing 1031 Borrowing Base Cash
previously included in the calculation of the Borrowing Base shall be subject to
prior approval by Administrative Agent (which shall not be unreasonably
withheld, conditioned or delayed).  If such acquisition is approved by
Administrative Agent, within ten (10) Business Days after such acquisition,





-9-




Borrower shall add such Eligible Property as an Eligible Property included in
calculating the Borrowing Base in accordance with this Section 7.3

1.6.      Clause (f) of Section 8.8 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

(f)        (i) investments not to exceed $15,500,000 in the aggregate at any one
time in (x) corporate debt issued by any real estate company or real estate
investment trust, (y) Stock or Stock Equivalents issued by any real estate
company or real estate investment trust, so long as in each case the real estate
company or real estate investment trust is listed on the New York Stock
Exchange, the NYSE American or The NASDAQ Stock Market and has a minimum market
capitalization (based on its common equity securities) of $350,000,000 or (z)
Stock issued by Alpine; or (ii) investments in Stock Equivalents issued by
Alpine or its operating partnership.

1.7.      Section 8.17 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

Section 8.17.    Change in the Nature of Business.  The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if as a
result the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it immediately following the Alpine IPO.

1.8.      Clauses (c) and (e) of Section 8.20 of the Credit Agreement are hereby
amended and restated in its entirety to read as follows:

(c)        Minimum Adjusted EBITDA to Fixed Charges Ratio.  As of the last day
of each Fiscal Quarter of the Borrower ending (i) on or prior to September 30,
2019 and (ii) on or after March 31, 2020, the Borrower shall not permit the
ratio of Adjusted EBITDA for the applicable Rolling Period to Fixed Charges for
such Rolling Period to be less than 1.50 to 1.0.  As of the last day of the
Fiscal Quarter of the Borrower ending on December 31, 2019, the Borrower shall
not permit the ratio of Adjusted EBITDA for the applicable Rolling Period to
Fixed Charges for such Rolling Period to be less than 1.25 to 1.0

(e)        Maintenance of Net Worth.  The Borrower shall, as of the last day of
each Fiscal Quarter, maintain a Tangible Net Worth of not less than the sum of
(a) $ $252,062,542,  plus (b) 75% of the aggregate net proceeds received by the
Borrower or any of its Subsidiaries after the Third Amendment Effective Date in
connection with any offering of Stock or Stock Equivalents of the Borrower or
the Subsidiaries.





-10-




1.9.      The following Section 8.27 of the Credit Agreement is hereby added to
the Credit Agreement:

Section 8.27.    1031 Released Cash.  As security for the payment and
performance in full of the Obligations, the Borrower hereby pledges and assigns
to Administrative Agent for the benefit of the Lenders, and grants to
Administrative Agent for the benefit of the Lenders a security interest in all
of Borrower’s right, title and interest in and to all payments to or monies held
in the 1031 Cash Account.  So long as no Event of Default has occurred or is
continuing, amounts on deposit in the 1031 Cash Account will (subject to the
rules and regulations as from time to time in effect applicable to such demand
deposit accounts) be made available to the Borrower for use in the conduct of
its business.  Upon the occurrence of an Event of Default, the Administrative
Agent may apply the funds on deposit in any and all 1031 Cash Account to the
Obligations (whether or not then due).

1.10.      The following Section 10.6 is hereby added to the Credit Agreement:

Section 10.6     Effect of Benchmark Transition Event:

(a)        Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt‑in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBOR Index Rate
with a Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. (Chicago, Illinois time) on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders.  Any such amendment with
respect to an Early Opt‑in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment.  No
replacement of the LIBOR Index Rate with a Benchmark Replacement pursuant to
Section 10.6 will occur prior to the applicable Benchmark Transition Start Date.

(b)        Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c)        Notices; Standards for Decisions and Determinations.  The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)





-11-




any occurrence of a Benchmark Transition Event or an Early Opt‑in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to Section 10.6, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non‑occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to Section 10.6.

(d)        Benchmark Unavailability Period.  Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBOR Index Rate will not be used in any determination
of Base Rate.

1.11.      Exhibit E (Compliance Certificate) to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Exhibit E attached
hereto.

1.12.      Exhibit I (Borrowing Base Certificate) to the Credit Agreement is
hereby amended and restated in its entirety to read as set forth on Exhibit I
attached hereto.

1.13.      Schedules 6.2, 6.11, 6.17, 6.23 and 6.25 to the Credit Agreement are
hereby amended and restated in its entirety to read as set forth on,
respectively, Schedules 6.2, 6.11, 6.17, 6.23 and 6.25 attached hereto and any
reference contained in the Agreement to “the Second Amendment Effective Date”
with respect to the information set forth on such Schedules is hereby amended to
read “the Third Amendment Effective Date”.

SECTION 2.        RELEASE AND ADDITION OF GUARANTORS.

Pursuant to Section 7.3 of the Credit Agreement,  the Borrower provided the
Administrative Agent with written request for deletion of certain Eligible
Properties from the Borrowing Base (the “Release Request”), whereby the Borrower
(a) designated certain Eligible Properties identified on Annex II hereto (the
“Specified Released Properties”) to be released as an Eligible Properties under
the Credit Agreement and (b) requested that certain Guarantors identified on
Annex II (the “Specified Released Guarantors”) be released from their
obligations as Guarantors under the Credit Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 3 below, and
subject to, and in reliance on, the representations made by the





-12-




Borrower in the Release Request, the Administrative Agent hereby releases the
Specified Released Guarantors from their obligations as Guarantors under the
Credit Agreement, including, without limitation, the Specified Released
Guarantors’ Guaranty under Section 13 thereof, effective as of the Amendment
Effective Date.

Pursuant to Section 7.3 of the Credit Agreement,  the Borrower provided the
Administrative Agent with written request for addition of certain Eligible
Properties to the Borrowing Base (the “Addition Request”), whereby the Borrower
(a) designated certain Eligible Properties identified on Annex II hereto (the
“Specified Addition Properties”) to be added as an Eligible Properties under the
Credit Agreement and (b) requested that certain Material Subsidiaries identified
on Annex II (the “Specified Addition Guarantors”) be added as Guarantors under
the Credit Agreement. Subject to the satisfaction of the conditions precedent
set forth in Section 3 below, and subject to, and in reliance on, the
representations made by the Borrower in the Addition Request, the Administrative
Agent hereby adds the Specified Addition Properties to the Borrowing Base and
adds the Specified Addition Guarantors as Guarantors under the Credit Agreement,
effective as of the Amendment Effective Date.

Each Specified Addition Guarantor hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  Each
Specified Addition Guarantor confirms that the representations and warranties
set forth in Section 6 of the Credit Agreement are true and correct as to such
Specified Addition Guarantor as of the date hereof and such Specified Addition
Guarantor shall comply with each of the covenants set forth in Section 8 of the
Credit Agreement applicable to it.  Without limiting the generality of the
foregoing, each Specified Addition Guarantor hereby agrees to perform all the
obligations of a Guarantor under, and to be bound in all respects by the terms
of, the Credit Agreement, including, without limitation, Section 13 thereof, to
the same extent and with the same force and effect as such Specified Addition
Guarantor were a signatory party thereto.





-13-




SECTION 3.        CONDITIONS PRECEDENT.

The effectiveness of this Third Amendment is subject to the satisfaction of all
of the following conditions precedent:

3.1.      The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered to the Administrative Agent this Third
Amendment.

3.2.      The Borrower shall have paid to the Administrative Agent (i) an
amendment fee for the benefit of each Lender in amount equal to 0.05% multiplied
by the amount of such Lender’s Revolving Credit Commitment, together with (ii)
all fees and expenses due to the Administrative Agent pursuant to Section 12.15
of the Credit Agreement (including pursuant to Section 5.2 hereof) due in
connection with this Third Amendment.

3.3.      The Borrower shall have completed the disposition of the Specified
Released Properties to Alpine substantially in accordance with the transaction
structure previously provided to the Administrative Agent.

3.4.      The Administrative Agent shall have received each of the deliveries
listed on the List of Closing Documents attached hereto as Annex I.

3.5.      Legal matters incident to the execution and delivery of this Third
Amendment shall be reasonably satisfactory to the Administrative Agent and its
counsel.

SECTION 4.        REPRESENTATIONS.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Third Amendment, the Borrower hereby represents to the
Administrative Agent and the Lenders that (a) after giving effect to this Third
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement are and shall be and remain true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality in which case such representation or warranty shall be true and
correct in all respects) as of the date hereof (or, if any such representation
and warranty is expressly stated to have been made as of a specific date, as of
such specific date) and (b) no Default or Event of Default has occurred and is
continuing under the Credit Agreement or shall result after giving effect to
this Third Amendment.

SECTION 5.        MISCELLANEOUS.

5.1.      Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Third Amendment need not be made in the Credit
Agreement, the Notes, the other Loan Documents, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any





-14-




reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

5.2.      The Borrower agrees to pay on demand all reasonable costs and
out-of-pocket expenses of or incurred by the Administrative Agent in connection
with the negotiation, preparation, execution and delivery of this Third
Amendment, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent.

5.3.      Each Guarantor consents to the amendments and modifications to the
Credit Agreement as set forth herein and confirms all of its obligations under
its Guaranty remain in full force and effect.  Furthermore, each Guarantor
acknowledges and agrees that the consent of the Guarantors, or any of them, to
any further amendments to the Credit Agreement shall not be required as a result
of this consent having been obtained.

5.4.      This Third Amendment is a Loan Document.  This Third Amendment may be
executed in any number of counterparts, and by the different parties on
different counterpart signature pages, all of which taken together shall
constitute one and the same agreement.  Any of the parties hereto may execute
this Third Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of
executed counterparts of this Third Amendment by Adobe portable document format
(a “PDF”) via e-mail or by facsimile shall be effective as an original.  This
Third Amendment, and the rights and the duties of the parties hereto, shall be
construed and determined in accordance with the internal laws of the State of
New York.

[Signature Pages Follow]

 

 

 



-15-




This Third Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written

 

“BORROWER”

 

 

 

CONSOLIDATED-TOMOKA LAND CO., a Florida corporation

 

 

 

 

 

By

/s/ Mark E. Patten

 

 

Name:  Mark E. Patten

 

 

Title:  Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

“GUARANTORS”

 

 

 

 

 

INDIGO DEVELOPMENT LLC, a Florida limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

INDIGO HENRY LLC, a Florida limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

LHC15 GLENDALE AZ LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

LHC15 RIVERSIDE FL LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 MONTEREY LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO16 AUSTIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 CHARLOTTESVILLE LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 HUNTERSVILLE LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO16 OSI LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 OLIVE TX LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 RALEIGH LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO17 SARASOTA LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO17 SAUGUS LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO17 WESTCLIFF TX LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO16 RENO LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO17 BRANDON FL LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

BLUEBIRD METROWEST ORLANDO LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO17 HILLSBORO OR LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

INDIGO GROUP INC., a Florida corporation

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name: Mark E. Patten

 

 

 

Title:  Senior Vice President

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO18 ASPEN LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO18 JACKSONVILLE FL LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO18 ARLINGTON TX LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO18 ALBUQUERQUE NM LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTLC18 LYNN MA LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

INDIGO GROUP LTD., a Florida limited partnership

 

 

 

 

 

By:

Indigo Group, Inc., a Florida corporation, its General Partner

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title: Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO19 WINSTON SALEM NC LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:    Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

IGI19 FC VA LLC, a Delaware limited liability company

 

 

 

 

 

By:

Indigo Group, Inc., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:    Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO19 NRH TX LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:  Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO19 OCEANSIDE NY LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:  Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

CTO19 CARPENTER AUSTIN LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:  Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO19 RESTON VA LLC, a Delaware limited liability company

 

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

 

 

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:  Mark E. Patten

 

 

 

Title:    Senior Vice President and

 

 

Chief Financial Officer

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

 

 

CTO17 ARUBA LAND LLC,

 

 

a Delaware limited liability company, as an Issuer

 

 

 

 

 

By:

Consolidated -Tomoka Land Co., a
Florida corporation,
Its Member

 

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

 

Daniel E. Smith

 

 

 

Senior Vice President, General Counsel

 

 

and Corporate Secretary

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

Accepted and Agreed to.

 

 

 

“ADMINISTRATIVE AGENT AND L/C ISSUER”

 

 

 

BANK OF MONTREAL, as L/C Issuer and as Administrative Agent

 

 

 

 

 

By

/s/ Gwendolyn Gatz

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Director

 

 

 

 

 

 

“LENDERS”

 

 

 

BANK OF MONTREAL, as a Lender and Swing Line Lender

 

 

 

 

 

By

/s/ Gwendolyn Gatz

 

 

Name:  Gwendolyn Gatz

 

 

Title:  Director

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Leeanne Feagan

 

 

Name: Leeanne Feagan

 

 

Title: Senior Vice President

 





[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Patrick T. Ramage

 

 

Name: Patrick T. Ramage

 

 

Title: Senior Vice President

 

 

 



[SIGNATURE PAGE TO THIRD AMENDMENT TO CONSOLIDATED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]




EXHIBIT E

COMPLIANCE CERTIFICATE

To:       Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 7, 2017, as amended, among Consolidated-Tomoka Land Co.,
as Borrower, the Guarantors signatory thereto, the Administrative Agent and the
Lenders party thereto (the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.     I am the duly elected ____________ of Consolidated-Tomoka Land Co.;

2.     I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

3.     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4.     The financial statements required by Section 8.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and

5.     The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:





 




 

   

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 




 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

_________________________________________________

COMPLIANCE CALCULATIONS

FOR SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 7, 2017, AS AMENDED

CALCULATIONS AS OF _____________, _______

 

 

 

 

A.        Maximum Total Indebtedness to Total Asset Value Ratio

(Section 8.20(a))

 

 

 

1.         Total Indebtedness

$___________

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

___________

 

 

3.         Ratio of Line A1 to A2

____:1.0

 

 

4.         Line A3 must not exceed

0.60:1.0

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

B.         Maximum Secured Indebtedness to Total Asset Value Ratio
(Section 8.20(b))

 

 

 

1.         Secured Indebtedness

$___________

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

___________

 

 

3.         Ratio of Line B1 to B2

____:1.0

 

 

4.         Line B3 must not exceed

0.40:1.0

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

C.         Minimum Adjusted EBITDA to Fixed Charges Ratio (Section 8.20(c))

 

 

 

1.         Net Income

$___________

 

 

2.         Depreciation and amortization expense

___________

 

 

3.         Interest Expense

___________





 




 

 

 

4.         Income tax expense

___________

 

 

5.         Extraordinary, unrealized or non-recurring losses

___________

 

 

6.         Non-Cash Compensation Paid in Equity Securities

___________

 

 

7.         Extraordinary, unrealized or non-recurring gains

___________

 

 

8.         Income tax benefits

___________

 

 

9.         Sum of Lines C2, C3, C4, C5 and C6

___________

 

 

10.       Sum of Lines C7 and C8

___________

 

 

11.       Line C1 plus Line C9 minus Line C10 (“EBITDA”)

___________

 

 

12.       Annual Capital Expenditure Reserve

___________

 

 

13.       Line C11 minus Line C12 (“Adjusted EBITDA”)

___________

 

 

14.       Interest Expense

___________

 

 

15.       Principal Amortization Payments

___________

 

 

16.       Dividends

___________

 

 

17.       Income Taxes Paid

___________

 

 

18.       Sum of Lines C14, C15, C16 and C17 (“Fixed Charges”)

___________

 

 

19.       Ratio of Line C13 to Line C18

____:1.0

 

 

20.       Line C19 shall not be less than

1.50:1.0

[1.25: 1.0]1

 

 

21.       The Borrower is in compliance (circle yes or no)

yes/no

 

 

D.        Maximum Secured Recourse Indebtedness to Total Asset Value Ratio
(Section 8.20(d))

 

 

 

1.         Secured Recourse Indebtedness

$___________

 

 

2.         Total Asset Value as calculated on Exhibit A hereto

___________

 

 

--------------------------------------------------------------------------------

1         Fiscal Quarter ending 12/31/19





 




 

 

 

3.         Ratio of Line D1 to Line D2

____:1.0

 

 

4.         Line D3 shall not exceed

0.05:1.0

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

E.         Tangible Net Worth (Section 8.20(e))

 

 

 

1.         Tangible Net Worth

$___________

 

 

2.         Aggregate net proceeds of Stock and Stock Equivalent offerings

___________

 

 

3.         75% of Line E2

___________

 

 

4.         $252,062,542 plus Line E3

___________

 

 

5.         Line E1 shall not be less than Line E4

 

 

 

6.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

F.         Investments (Corporate Debt, Stock to Stock Equivalents in
REC/REITS/Alpine) (Section 8.8(f))

 

 

 

1.         Investments in debt, Stock or Stock Equivalents of listed real estate
companies and real estate investment trusts

$__________

 

 

2.         Investments in Stock of Alpine

$__________

 

 

3.         Sum of Line F1 and Line F2

$__________

 

 

4.         Line F3 shall not exceed $15,000,000

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

6.         Investments in Stock Equivalents of Alpine

$__________

 

 

G.         Investments (Joint Ventures) (Section 8.8(j))

 

1.         Cash Investments in Joint Ventures

$___________

 

 

2.         Total Asset Value

___________

 

 

3.         Line G1 divided by Line G2

___________

 

 

4.         Line G3 shall not exceed 10% of Total Asset Value

 

 





 




 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

H.         Investments (Assets Under Development) (Section 8.8(k))

 

 

 

1.         Assets Under Development

$___________

 

 

2.         Total Asset Value

___________

 

 

3.         Line H1 divided by Line H2

___________

 

 

4.         Line H3 shall not exceed 7.5% of Total Asset Value

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

I.          Investments (Mortgage Loans, Mezzanine Loans and Notes Receivable)
(Section 8.8(l))

 

 

 

1.         Mortgage Loans, Mezzanine Loans and Notes Receivable

$___________

 

 

2.         Total Asset Value

___________

 

 

3.         Line I1 divided by Line I2

___________

 

 

4.         Line I3 shall not exceed 25% of Total Asset Value

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

J.          Investments (Ground Leases) (Section 8.8(m))

 

 

 

1.         Investments in Ground Leases other than Permitted Ground Lease
Investments

$___________

 

 

2.         Total Asset Value

___________

 

 

3.         Line J1 divided by Line J2

___________

 

 

4.         Line J3 shall not exceed 20% of Total Asset Value

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

K.         Investments (Stock Repurchases) (Section 8.8(n))

 

 

 

1.         Stock Repurchases

$___________





 




 

 

 

2.         Investment Net Sales Proceeds

$___________

 

 

3.         Line K1 minus Line K2

___________

 

 

4.         Adjusted EBITDA (from Line C13)2

$___________

 

 

5.         Fixed Charges (from Line C18)

$___________

 

 

6.         Sum of lines K3 and K5

$___________

 

 

7.         Ratio of Line K4 to Line K6

____:1.0

 

 

8.         Line K7 shall not be less than

1.50:1.0

 

 

9.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

L.         Investments (Land Assets) (Section 8.8(o))

 

 

 

1.         Land Assets

$___________

 

 

2.         Total Asset Value

___________

 

 

3.         Line L1 divided by Line L2

___________

 

 

4.         Line L3 shall not exceed 10% of Total Asset Value

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

M.        Aggregate Investment Limitation to Total Asset Value (Section 8.8)

 

 

 

1.         Sum of Lines F3, F6, G1, H1, I1, J1 and K3

$___________

 

 

2.         Total Asset Value

____________

 

 

3.         Line M1 divided by Line M2

___________

 

 

4.         Line M3 shall not exceed 30% of Total Asset Value

 

 

 

5.         The Borrower is in compliance (circle yes or no)

yes/no

 

 

--------------------------------------------------------------------------------

2         Remainder to be completed if Line K5 is greater than $0.





 




 

EXHIBIT A TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

This Exhibit A, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Total Asset Value for Rolling Period
most recently ended:

[Insert Calculation]

 

 

 

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 




 

EXHIBIT B TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

This Exhibit B, with a calculation date of __________,______, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein.  The undersigned hereby certifies that the following is a
true, correct and complete calculation of Property NOI for all Properties for
Rolling Period most recently ended:

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY

PROPERTY INCOME

MINUS

PROPERTY EXPENSES (WITHOUT CAP. EX. RESERVE OR MANAGEMENT FEES)

MINUS

ANNUAL CAPITAL EXPENDITURE RESERVE

MINUS

GREATER OF 3% OF RENTS OR ACTUAL MANAGEMENT FEES

EQUALS

PROPERTY NOI

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$________

-

$___________

 

 

 

 

=

$________

 

$_______

-

$___________

 

 

 

 

=

$________

 

 

TOTAL PROPERTY NOI FOR ALL
PROPERTIES:                                            $_____________

 

 

 

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 




 

EXHIBIT I

 

BORROWING BASE CERTIFICATE

To:       Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below.

Pursuant to the terms of the Second Amended and Restated Credit Agreement dated
as of September 7, 2017, as amended, among us (the “Credit Agreement”), we
submit this Borrowing Base Certificate to you and certify that the calculation
of the Borrowing Base set forth below and on any Exhibits to this Certificate is
true, correct and complete as of the Borrowing Base Determination Date.

A.     Borrowing Base Determination Date: __________________ ____, 20___.

B.     The Borrowing Base and Revolving Credit Availability as of the Borrowing
Base Determination Date is calculated as:

 

 

 

 

1.     Lesser of (i) $50,000,000 or (ii) 60% of 1031 Borrowing Base Cash3

 

$_________________

2.     60% of the Borrowing Base Value as calculated on Exhibit A hereto

 

$_________________

3.     Debt Service Coverage Amount as calculated on Exhibit B hereto

 

$_________________

4.     The lesser of Line 1 and Line 2

 

$_________________

5.     Line 1 plus Line 4

 

$_________________

6.     [Other Unsecured Indebtedness]4

 

$_________________

7.     Line 5 minus Line 6 (the “Borrowing Base”)

 

$_________________

8.     Aggregate Revolving Loans, Swing Loans and L/C Obligations outstanding

 

$_________________

9.     Line 7 minus Line 8 (the “Revolving Credit Availability”)

 

$_________________

 

 

--------------------------------------------------------------------------------

3         Only to be included prior to 7/1/2020.

4         Only to be included when there is an Other Guaranty Trigger.





 




 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.

 

 

 

 

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 




 

EXHIBIT A TO BORROWING BASE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

This Exhibit A is attached to the Borrowing Base Certificate of
Consolidated-Tomoka Land Co. for the Borrowing Base Determination Date of
___________ ____, 20___ and delivered to Bank of Montreal, as Administrative
Agent, and the Lenders party to the Second Amended and Restated Credit Agreement
dated September 7, 2017, as amended, referred to therein.  The undersigned
hereby certifies that the following is a true, correct and complete calculation
of Borrowing Base Value as of the Borrowing Base Determination Date set forth
above:

[Insert Calculation or attach Schedule with exclusions for concentration limits]

 

BORROWING BASE VALUE OF ALL ELIGIBLE PROPERTIES:

 

$__________

 

 

 

BORROWING BASE REQUIREMENTS:

 

 

 

 

 

A.        Number of Properties

 

 

 

 

 

1.       The number of Eligible Properties

 

___________

 

 

 

2.       Line A1 shall not be less than [95][20] 6

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

B.       Borrowing Base Value

 

 

 

 

 

1.       Borrowing Base Value

 

$___________

 

 

 

2.       Line B1 shall not be less than [$75,000,0007][$200,000,000] 8

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

C.       Non-Retail, Office or Mixed-Use Retail/Office Properties

 

 

 

 

 

1.       Percent of Borrowing Base Value attributable to Non-Retail, Office or
Mixed-Use Retail/Office Properties

 

___________%

 

 

 

2.       Line C1 shall not be greater than 35%

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

--------------------------------------------------------------------------------

5         Prior to 7/1/2020.

6         On and after 7/1/2020.

7         Prior to 7/1/2020.

8         On and after 7/1/2020.





 




 

 

 

 

D.        Individual Eligible Property Value

 

 

 

 

 

1.       The Percentage of Borrowing Base Value of each Eligible Property is set
forth [above or on the attached Schedule] and the largest Borrowing Base Value
or any Eligible Property is $___________ for the ___________ Eligible Property.

 

 

 

 

 

2.       No Eligible Property comprises more than 25% of Borrowing Base Value

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no9

 

 

 

E.        Single Tenant Borrowing Base Value

 

 

 

 

 

1.       The largest amount of Borrowing Base Value from a single Tenant that
does not maintain a Rating of at least BBB-/Baa3 from S&P or Moody’s,
respectively, is $_____________ from _____________.

 

 

 

 

 

2.       No single Tenant that does not maintain a Rating of at least BBB-/Baa3
from S&P or Moody’s, respectively, comprises more than 20% of Borrowing Base
Value

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no10

 

 

 

F.        Permitted Ground Lease Investments

 

 

 

 

 

1.       Percent of Borrowing Base Value attributable to Permitted Ground Lease
Investments

 

__%

 

 

 

2.       Line F1 shall not be greater than 30%

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no11

 

 

 

G.        Hotels, Motels and Resorts

 

 

 

 

 

1.       Percent of Borrowing Base Value attributable to Hotels, Motels or
Resorts

 

__%

 

--------------------------------------------------------------------------------

9         If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that portion of the Property NOI or book value of any
Eligible Properties attributable to any Eligible Properties to the extent it
exceeds the 25% concentration limit.

10       If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that portion of the Property NOI or book value of any
Eligible Properties attributable to any Eligible Properties to the extent it
exceeds the 20% concentration limit.

11       If applicable, the calculation of Borrowing Base Value includes an
adjustment to exclude that  portion of the Property NOI or book value of any
Permitted Ground Lease Investments attributable to any Permitted Ground Lease
Investments to the extent it exceeds the 35% concentration limit.





 




 

 

 

 

2.       Line G1 shall not be greater than 20%

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

H.        Occupancy Rate

 

 

 

 

 

1.       Aggregate Occupancy Rate of Eligible Properties

 

__%

 

 

 

2.       Line H1 shall not be less than 85%

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

I.          MSA

 

 

 

 

 

1.       Percentage of the Borrowing Base Value comprised of Eligible Properties
located in the same MSA

 

__%

 

 

 

2.       Line I1 shall be not greater than [40%]12 [35%]13 

 

 

 

 

 

3.       The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

--------------------------------------------------------------------------------

12                  Prior to 1/1/2021.

13                  On and after 1/1/2021.





 




 

EXHIBIT B TO BORROWING BASE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

This Exhibit B is attached to the Borrowing Base Certificate of
Consolidated-Tomoka Land Co. for the Borrowing Base Determination Date of
__________ ___, 20__ and delivered to Bank of Montreal, as Administrative Agent,
and the Lenders party to the Second Amended and Restated Credit Agreement dated
September 7, 2017, as amended, referred to therein.  The undersigned hereby
certifies that the following is a true, correct and complete calculation of Debt
Service Coverage Amount as of the Borrowing Base Determination Date set forth
above:

 

 

 

 

ELIGIBLE PROPERTIES

DEBT SERVICE COVERAGE AMOUNT

AS CALCULATED ON ANNEX I TO

THIS EXHIBIT B

 

$__________

 

$__________

 

$__________

 

$__________

 

 

TOTAL DEBT SERVICE COVERAGE AMOUNT OF ALL ELIGIBLE PROPERTIES:

$__________

 

 





 




 

ANNEX I TO EXHIBIT B TO BORROWING BASE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

[Borrower to Insert Calculation of Debt Service Coverage Amount for each
Eligible Property with concentration limit exclusions]

 





 




 

SCHEDULE 6.2

SUBSIDIARIES

 

 

 

BLUEBIRD ARROWHEAD PHOENIX LLC (limited liability company)

Date of Formation:

January 14, 2013

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

 

 

BLUEBIRD GERMANTOWN MD LLC (limited liability company)

Date of Formation:

August 15, 2013

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

 

 

BLUEBIRD METROWEST ORLANDO LLC (limited liability company)

Date of Formation:

January 14, 2013

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

BLUEBIRD RENTON WA LLC (limited liability company)

Date of Formation:

July 11, 2013

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

CTLC GOLDEN ARROW KATY LLC (limited liability company)

Date of Formation:

March 24, 2014

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

 

 

CTLC18 LYNN MA LLC (limited liability company)

Date of Formation:

May 28, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

CTO16 ATLANTIC LLC (limited liability company)

Date of Formation:

November 9, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 

 

CTO16 AUSTIN LLC (limited liability company)

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%  Managing Member

 





 




 

 

 

CTO16 CHARLOTTESVILLE LLC (limited liability company)

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 DALLAS LLC (limited liability company)

Date of Formation:

February 9, 2016

State of Formation:

Delaware

Member:

Indigo Group Inc. 99% Managing Member

 

Indigo Group Ltd. 1% Managing Member

 

 

CTO16 HUNTERSVILLE LLC (limited liability company)

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 MONTEREY LLC (limited liability company)

Date of Formation:

August 12, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 OLIVE TX LLC (limited liability company)

Date of Formation:

September 9, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 OSI LLC (limited liability company)

Date of Formation:

August 17, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 RALEIGH LLC (limited liability company)

Date of Formation:

September 9, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100%   Managing Member

 

 

CTO16 RENO LLC (limited liability company)

Date of Formation:

November 1, 2016

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 

 

CTO17 BRANDON FL LLC (limited liability company)

Date of Formation:

March 27, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 





 




 

 

 

CTO17 HILLSBORO OR LLC (limited liability company)

Date of Formation:

September 19, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.

 

 

CTO17 SARASOTA LLC (limited liability company)

Date of Formation:

January 10, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 

 

CTO17 SAUGUS LLC (limited liability company)

Date of Formation:

February 17, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 

 

CTO17 WESTCLIFF TX LLC (limited liability company)

Date of Formation:

January 10, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100% Managing Member

 

 

CTO18 ALBUQUERQUE NM LLC (limited liability company)

Date of Formation:

August 8, 2018

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO18 ARLINGTON TX LLC (limited liability company)

Date of Formation:

December 10, 2018

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO18 ASPEN LLC (limited liability company)

Date of Formation:

January 25, 2018

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO18 JACKSONVILLE FL LLC (limited liability company)

Date of Formation:

September 13, 2018

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 ALBANY GA LLC (limited liability company)

Date of Formation:

June 6, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 





 




 

 

 

CTO19 BIRMINGHAM LLC (limited liability company)

Date of Formation:

May 8, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 CARPENTER AUSTIN LLC (limited liability company)

Date of Formation:

June 20, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 NRH TX LLC (limited liability company)

Date of Formation:

October 8, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 OCEANSIDE NY LLC (limited liability company)

Date of Formation:

August 20, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 RESTON VA LLC (limited liability company)

Date of Formation:

June 28, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 TROY WI LLC (limited liability company)

Date of Formation:

August 20, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

CTO19 WINSTON SALEM NC LLC (limited liability company)

Date of Formation:

March 13, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

DAYTONA JV LLC (limited liability company)

Date of Formation:

August 5, 2015

State of Formation:

Florida

Members:

LHC15 Atlantic DB JV LLC (50%, managing member) and CTO16 Atlantic LLC (CTO
affiliate), which acquired its interest from SM Bermuda Dunes Owner LLC (DE
LLC), a Square Mile Capital entity).

 





 




 

 

 

DB BEACH LAND LLC (limited liability company)

Date of Formation:

July 14, 2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

DB MAIN STREET LLC (limited liability company)

Date of Formation:

March 13, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 

 

DB MAINLAND LLC (limited liability company)

(Name changed from CTO17 Atlanta LLC on 7/14/2017)

Date of Formation:

May 11, 2017; Name Change Amendment 7/14/2017

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

DB MAINLAND TWO LLC (limited liability company)

Date of Formation:

April 23, 2018

State of Formation:

Delaware

Member:

Indigo Group Inc. 100%

 

 

GOLDEN ARROW 6 LLC (limited liability company)

Date of Formation:

September 16, 2014

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co.  100% Managing Member

 

 

GOLDEN ARROW CHARLOTTE NC LLC (limited liability company)

Date of Formation:

August 29, 2014

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

 

 

GOLDEN ARROW CLERMONT FL LLC (limited liability company)

Date of Formation:

August 29, 2014

State of Formation:

Delaware

Member:

Golden Arrow 6 LLC, 100% Managing Member

 

 

IGI18 Back 40 LLC (limited liability company)

Date of Formation:

February 23, 2018

State of Formation:

Delaware

Member:

Indigo Group Inc 100%

 

 

IGI19 FC VA LLC (limited liability company)

Date of Formation:

March 21, 2019

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co. 100%

 





 




 

 

 

INDIGO DEVELOPMENT LLC (limited liability company)

Date of Formation:

January 13, 2009

State of Formation:

Florida

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

INDIGO GRAND CHAMPIONS FIVE LLC (limited liability company)

Date of Formation:

July 20, 2010

State of Formation:

Florida

Charter Number:

L10000076595

Member:

Palms Del Mar Inc., 100% Managing Member

 

 

INDIGO GRAND CHAMPIONS SIX LLC (limited liability company)

Date of Formation:

July 20, 2010

State of Formation:

Florida

Member:

Palms Del Mar Inc., 100% Managing Member

 

 

INDIGO GRAND CHAMPIONS TEN LLC (limited liability company)

Date of Formation:

July 20, 2010

State of Formation:

Florida

Member:

Palms Del Mar Inc., 100% Managing Member

 

 

INDIGO GROUP INC.  (corporation)

(Name Change from Indigo Development Inc.  April 7, 1987)

(Name Change from The Charles Wayne Group Inc.  July 23, 1991)

Date of Incorporation:

September 27, 1984

State of Incorporation:

Florida

Authorized Shares:

7,500 common shares @ $1.00 par value

 

75,000 (increased from 30,000 4/26/85) Series

 

preferred shares @ $100.00 par value

 

 

INDIGO GROUP LTD (limited partnership)

(Name Change from The Charles Wayne Group Ltd. August 1, 1991)

Date of Formation:

April 30, 1987

State of Formation:

Florida

 

 

Partners:

 

 Indigo Group Inc.

 

  (Managing General Partner)

1.460%

 Palms Del Mar Inc.

5.065%

   (Limited Partner)

 

Consolidated-Tomoka Land

93.475%

 

 

INDIGO HENRY LLC (limited liability company)

Date of Formation:

May 24, 2006

State of Formation:

Florida

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 





 




 

 

 

INDIGO INTERNATIONAL LLC (limited liability company)

Date of Formation:

January 13, 2009

State of Formation:

Florida

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC14 OLD DELAND LLC (limited liability company)

(Name changed from Golden Arrow Plaza Retail LLC on 5/11/2015)

Date of Formation:

June 4, 2014; Name Change Amendment 05/11/2015

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 ATLANTIC DB JV LLC (limited liability company)

Date of Formation:

August 3, 2015

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 GLENDALE AZ LLC (limited liability company)

Date of Formation:

April 28, 2015

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 RALEIGH NC LLC (limited liability company)

Date of Formation:

October 26, 2015

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

LHC15 RIVERSIDE FL LLC (limited liability company)

Date of Formation:

June 30, 2015

State of Formation:

Delaware

Member:

Consolidated-Tomoka Land Co., 100% Managing Member

 

 

PALMS DEL MAR INC. (corporation)

Date of formation:

May 12, 1978 (Acquired by CTLC 3/27/87)

State of formation:

Florida

Authorized Shares:

1,000 common shares @ $1.00 par value

Registered Agent:

Daniel E. Smith, 1530 Cornerstone Blvd., Ste. 100, Daytona Beach, FL 32117

 

 

PLAY IT FOREWARD DAYTONA LLC (limited liability company)

Date of Incorporation:

May 17, 2013

State of Incorporation:

Florida

Manager:

Consolidated-Tomoka Land Co. , 100% Managing Member

 





 




 

 

 

PLAY IT FORWARD DAYTONA INC. (corporation - conversion from Play It Forward
Daytona LLC)

501(c)3 charitable entity

Date of Incorporation:

October 5, 2015

State of Incorporation:

Florida

 

 

TIGER BAY MITIGATION LLC (limited liability company)

Date of Formation:

January 17, 2018

State of Formation:

Florida

Member:

Originally Consolidated-Tomoka Land Co. 100%; as of 6/7/2018, a 69.77% interest
in the entity was conveyed to ASG Tiger Bay Holdings LLC.

 

 

TOMOKA AG INC. (corporation)

Ag Operations

(Name changed from W. Hay Inc., effective July 18 2012)

Date of Incorporation:

December 21, 2004

State of Incorporation:

Florida

Authorized Shares:

1,000 common shares, $1.00 par value

 





 




 

SCHEDULE 6.11

LITIGATION

 

This Schedule 6.11 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.11 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.  Headings have been
inserted herein for convenience of reference only and shall to no extent have
the effect of amending or changing the express description of this Schedule in
the Credit Agreement.

 

North Carolina Department of Transportation/Lease Agreement with Harris Teeter.
 On November 21, 2011, the Company, Indigo Mallard Creek LLC and Indigo
Development LLC, as owners of the Harris Teeter income property in Charlotte,
were served with pleadings for a highway condemnation action involving this
property. The proposed road modifications would impact access to the property.
The Company does not believe the road modifications provided a basis for Harris
Teeter to terminate the lease. Regardless, in January 2013, the North Carolina
Department of Transportation (“NCDOT”) proposed to redesign the road
modifications to keep the all access intersection open for ingress with no
change to the planned limitation on egress to the right-in/right-out only.
Additionally, NCDOT and the City of Charlotte proposed to build and maintain a
new access road/point into the property. Construction has begun and is not
expected to be completed until 2019. Harris Teeter has expressed satisfaction
with the redesigned project and indicated that it will not attempt to terminate
its lease if this project is built as currently redesigned. Because the
redesigned project will not be completed until 2019, the condemnation case has
been placed in administrative closure. As a result, the trial and mediation will
not likely be scheduled until requested by the parties, most likely in 2020.

 





 




 

SCHEDULE 6.17

 

ENVIRONMENTAL ISSUES

 

This Schedule 6.17 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.17 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.  Headings have been
inserted herein for convenience of reference only and shall to no extent have
the effect of amending or changing the express description of this Schedule in
the Credit Agreement.

 

 

 

 

Property

Address

Description of Environmental Issue

 

 

 

Indigo Lakes Resort

Daytona Beach, FL

Monitoring and testing is

complete and the site received a No Further Action letter in January 2017.

 

 

 

Little Lake Grassy

Lake Placid, FL

Little Lake Grassy is a small

pond located adjacent to a large citrus grove operation that was formerly
operated by the Company.  The contamination originated at a maintenance facility
used as part of the irrigation system for the citrus grove.  The Company fully
implemented the Remedial Action Plan (RAP) previously approved by the State and
the State recently confirmed that the testing and treatment activities performed
pursuant to the RAP were completed satisfactorily.  The State also recently
approved the Company’s plan for monitoring the site which calls for the Company

 





 




 

 

 

 

 

 

providing monitoring results once per year. The monitoring program is now
underway. The First Post Action Remediation Monitoring Report was submitted on
or about March 28, 2019.  Overall, groundwater quality conditions showed
improvement with the exception of one monitoring well; nevertheless, the results
at this well were still testing below the Natural Attenuation Default.  It was
recommended that the next annual monitoring event occur in March 2020.

 

 

 

Acreage West of Interstate 95

Daytona Beach, FL

In connection with certain land sale Contracts to which Borrower is a party, the
pursuit of customary development entitlements gave rise to an informal inquiry
and subsequently a formal written request by federal regulatory agencies on a
portion of Borrower’s land.  Borrower believes the issues raised by, and the
land which is the subject of, the inquiry are similar to or the same as those
which were addressed and resolved in December 2012 in a settlement agreement
between Borrower and St. Johns River Water Management District (the “SJRWMD
Matter”).  This matter was resolved through an executed Administrative
Compliance Order with the Environmental Protection Agency, whereby the

 





 




 

 

 

 

 

 

necessary permits were obtained, and a restoration plan was agreed upon. The
restoration plan is approximately 93% complete as of September 30, 2019.

 

 

 

Acreage East of Interstate 95

Daytona Beach, FL

The pursuit of certain development entitlements gave rise to two notices of
violation by the Army Corps of Engineers. Borrower believes the issues raised
by, and the land which is the subject of, the inquiry are similar to or the same
as those in the SJRWMD Matter.   Once notice was  resolved through the notice of
violation having been rescinded and the permit having been issued.  As of April
23, 2019, the second notice has also been resolved by issuance of state and
federal permits.

 





 




 

SCHEDULE 6.23

 

MAINTENANCE AND CONDITION

 

This Schedule 6.23 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.23 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties.  Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement.  Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries.  Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein.  Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.

 

The Borrower owns a notional 33.50% interest in Crisp39 SPV LLC, which holds
just over 5,300 acres of land in Daytona Beach, Volusia County, Florida and the
surrounding area for which no formal flood zone determination has been made.

 





 




 

SCHEDULE 6.25

 

SIGNIFICANT LEASES

(All Leases including self development)

 

 

 

 

 

 

 

Property

    

Tenant

    

Landlord

2890 Providence Lake Blvd.

 

LA Fitness/

 

CTO17 Brandon FL LLC (as to an

Brandon, FL

 

Fuzzy’s Taco Shop/

 

undivided 74.10% interest)

 

 

World of Beer

 

 

 

 

 

 

Consolidated-Tomoka Land Co. (as to

 

 

 

 

an undivided 25.90% interest)

 

 

 

 

 

1073 Broadway

 

JoAnn Fabrics

 

CTO17 Saugus LLC

Saugus, MA

 

 

 

 

 

 

 

 

 

3511 West Biddison Street

 

Westcliff Shopping Center

 

CTO17 Westcliff TX LLC

Fort Worth, TX

 

 

 

 

 

 

 

 

 

1900 Fruitville Road

 

Staples

 

CTO17 Sarasota LLC

Sarasota, FL

 

 

 

 

 

 

 

 

 

11 N Sierra Street

 

Reno Riverside

 

CTO16 Reno LLC

Reno, NV

 

 

 

 

 

 

 

 

 

4323/4341 Maple Ave

 

7-Eleven /Cricket Wireless

 

CTO16 Dallas LLC (as to an

Dallas, TX

 

 

 

undivided 99% interest)

 

 

 

 

 

 

 

 

 

Indigo Group Ltd (as to an

 

 

 

 

undivided 1% interest)

 

 

 

 

 

245 Riverside Ave

 

Office Building

 

LHC15 Riverside FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

1100 Corporate Center Drive

 

Wells Fargo Bank, N.A.

 

LHC15 Raleigh NC LLC

Raleigh, NC

 

 

 

 

 

 

 

 

 

200 East Franklin Street

 

Bank of America Branch

 

CTO16 Monterey LLC

Monterey, CA

 

 

 

 

 

 

 

 

 

4700 Green Road

 

At Home

 

CTO16 Raleigh LLC

Raleigh, NC

 

 

 

 

 

 

 

 

 

521 E. Hyman Avenue

 

Aspen Core Condominiums

 

CTO18 Aspen LLC

Aspen, CO

 

 

 

 

 





 




 

 

 

 

 

Property

    

Tenant

    

Landlord

1855 Jonesboro Rd.

 

Dick’s Sporting Goods, Inc.

 

Consolidated-Tomoka Land Co. (as

McDonough, GA

 

 

 

to an undivided 40.5% interest)

 

 

 

 

 

 

 

 

 

Indigo Development LLC (as to an

 

 

 

 

undivided 28.7% interest)

 

 

 

 

 

 

 

 

 

Indigo Henry LLC (as to

 

 

 

 

an undivided 30.8% interest)

 

 

 

 

 

1871 Jonesboro Rd.

 

Best Buy Stores, L.P.

 

Consolidated-Tomoka Land Co. (as

McDonough, GA

 

 

 

to an undivided 40.5% interest)

 

 

 

 

 

 

 

 

 

Indigo Development LLC (as to an

 

 

 

 

undivided 28.7% interest)

 

 

 

 

 

 

 

 

 

Indigo Henry LLC (as to

 

 

 

 

an undivided 30.8% interest)

 

 

 

 

 

17510 N 75th Ave

 

Big Lots

 

Bluebird Arrowhead Phoenix LLC

Glendale, AZ

 

 

 

 

 

 

 

 

 

20926 Frederick Road

 

Big Lots

 

Bluebird Germantown MD LLC

Germantown, MD

 

 

 

 

 

 

 

 

 

7580 W Bell Road

 

Container Store

 

LHC15 Glendale AZ LLC (as to an

Glendale, AZ

 

 

 

undivided 25.88% interest)

 

 

 

 

 

 

 

 

 

Consolidated-Tomoka Land Co. (as

 

 

 

 

an undivided 74.12% interest)

 

 

 

 

 

2501 N Field Street

 

CVS Pharmacy

 

CTO16 Olive TX LLC

Dallas, TX

 

 

 

 

 

 

 

 

 

2201 West W.T. Harris Blvd.

 

Harris Teeter, Inc.

 

Golden Arrow Charlotte NC LLC

Charlotte, NC

 

 

 

 

 

 

 

 

 

6355 Metrowest Blvd, Suite 100

 

Hilton Metrowest

 

Bluebird Metrowest Orlando LLC

Orlando, FL

 

 

 

 

 

 

 

 

 

1800 Metrowest Drive, Suite 100

 

Hilton Cambridge

 

Bluebird Metrowest Orlando LLC

 

 

 

 

 

19935 Katy Freeway

 

Lowe’s Home Center

 

CTLC Golden Arrow Katy LLC

Katy, TX

 

 

 

 

 

 

 

 

 

11590 Research Blvd

 

Carrabba’s

 

CTO16 Austin LLC

Austin, TX

 

 

 

 

 

 

 

 

 

11600 Research Blvd

 

Outback Steakhouse

 

CTO16 OSI LLC

Austin, TX

 

 

 

 

 

 

 

 

 

1101 Seminole Trail

 

Outback Steakhouse

 

CTO16 Charlottesville LLC

Charlottesville, VA

 

 

 

 





 




 

 

 

 

 

Property

    

Tenant

    

Landlord

16400 Northcross Drive

 

Outback Steakhouse

 

CTO16 Huntersville LLC (as to a

Huntersville, NC

 

 

 

81.82% interest)

 

 

 

 

 

 

 

 

 

Consolidated-Tomoka Land Co. (as

 

 

 

 

to a 5.72% interest)

 

 

 

 

 

 

 

 

 

Indigo Group Inc. (as to a 12.45%

 

 

 

 

Interest)

 

 

 

 

 

17615 140th Ave SE

 

Rite Aid

 

Bluebird Renton WA LLC

Renton, WA

 

 

 

 

 

 

 

 

 

4395 Kimball Bridge Rd.

 

Walgreen Co. (Store #5903)

 

Indigo Development LLC

Alpharetta, GA

 

 

 

 

 

 

 

 

 

2590 E Hwy 50

 

Walgreen Co. (Store #7273)

 

Golden Arrow Clermont FL LLC

Clermont, FL

 

 

 

 

 

 

 

 

 

451 S. Atlantic Avenue

 

Crabby’s Oceanside Restaurant

 

Daytona JV LLC

Daytona Beach, FL

 

 

 

 

 

 

 

 

 

471 S. Atlantic Avenue

 

Landshark Bar & Grill

 

Daytona JV LLC

Daytona Beach, FL

 

 

 

 

 

 

 

 

 

5401 Watson Drive SE

 

Fidelity Bank Building

 

CTO18 Albuquerque NM LLC

Albuquerque, NM

 

 

 

 

 

 

 

 

 

3775 Oxford Station Way

 

Hobby Lobby

 

CTO19 Winston Salem NC LLC

Winston-Salem, NC

 

 

 

 

 

 

 

 

 

1650 West I-20

 

Macaroni Grill

 

CTO18 Arlington TX LLC

Arlington, TX

 

 

 

 

 

 

 

 

 

4914 Town Center Parkway

 

Chuys’s

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4826 Town Center Parkway

 

Firebird’s

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4954 Town Center Parkway

 

Cheddar’s

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4990 Town Center Parkway

 

JP Morgan Chase Bank

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4710 Town Center Parkway

 

Moe’s

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4816 Gate Parkway

 

PDQ

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

4866 Gate Parkway

 

WaWa

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 

 

 

 

 

5064 Weeber’s Crossing

 

Scrubble’s Car Wash

 

CTO18 Jacksonville FL LLC

Jacksonville, FL

 

 

 

 

 





 




 

 

 

 

 

 

Property

    

Tenant

    

Landlord

18770 NW Walker Road

 

Wells Fargo Building

 

CTO17 Hillsboro OR LLC

Hillsboro, OR

 

 

 

(as to a 94.15% interest)

 

 

 

 

Indigo Development Inc. (as to a

 

 

 

 

.62% interest)

 

 

 

 

 

 

 

 

 

Indigo Group Inc. (as to a 5.23%

 

 

 

 

interest)

 

 

 

 

 

1000 East Broad Street

 

24-Hour Fitness

 

IGI19 FC VA LLC

Falls Church, VA

 

 

 

 

 

 

 

 

 

2699 County Road D

 

Alpine Valley Music Theatre

 

CTO19 Troy WI LLC

East Troy, WI

 

 

 

 

 

 

 

 

 

400 Josephine Street

 

The Carpenter Hotel

 

CTO19 Carpenter Austin LLC

Austin, TX

 

 

 

 

 

 

 

 

 

50 Central Avenue

 

Family Dollar

 

CTLC18 Lynn MA LLC

Lynn, MA

 

 

 

 

 

 

 

 

 

6537 NE Loop

 

Burlington

 

CTO19 NRH TX LLC

North Richland Hills, TX

 

 

 

 

 

 

 

 

 

3098 Long Beach Road

 

Party City

 

CTO19 Oceanside NY LLC

Oceanside, NY

 

 

 

 

 

 

 

 

 

12180 Sunrise Valley Dr.

 

Reston Metro Center II

 

CTO19 Reston VA LLC

Reston, VA

 

 

 

 

 

 

 

 

 

101 Doug Baker Blvd

 

Walgreens

 

CTO19 Birmingham LLC

Birmingham, AL

 

 

 

 

 

 

 

 

 

2414 Sylvester Road

 

Walgreens

 

CTO19 Albany GA LLC

Albany, GA

 

 

 

 

 





 




 

ANNEX I

 

LIST OF CLOSING DOCUMENTS

 





 




 

ANNEX II

 

SPECIFIED RELEASED PROPERTIES AND SPECIFIED RELEASED GUARANTORS14

 

 

 

Subsidiary Name

Property

CTO17 Hillsboro OR LLC

Wells Fargo Office Building, Portland, OR

Bluebird Metrowest Orlando LLC

Hilton MetroWest Orlando, FL
Hilton Cambridge Orlando, FL

CTO16 Raleigh LLC

At Home, Raleigh, NC

CTO16 Reno LLC

Century Theater Riverside, Reno, NV

CTO19 Winston Salem NC LLC

Hobby Lobby, Winston-Salem, NC

Indigo Henry LLC

Best Buy McDonough (Atlanta), GA
Dick’s McDonough (Atlanta), GA

CTO17 Saugus MA LLC

Jo-Ann Fabrics, Saugus, MA

CTO16 Charlottesville LLC

Outback Steakhouse, Charlottesville, VA

CTLC18 Lynn MA LLC

Family Dollar, Lynn, MA

LHC15 Glendale AZ LLC

Container Store, Glendale, AZ

CTO16 Huntersville LLC

Outback Steakhouse, Charlotte, NC

CTO17 Brandon FL LLC

LA Fitness Brandon, FL15

 

 

--------------------------------------------------------------------------------

14       CTO19 Birmingham (owns Walgreens, Birmingham, AL) is not a Guarantor as
it owns a Property in a 1031 Reverse Exchange, but its Property will be removed
from the Borrowing Base upon effectiveness of the Third Amendment to Second
Amended and Restated Credit Agreement although not listed as a Released
Guarantor.

15       CTO17 Brandon also previously owned Fuzzy’s Taco Shop, World of Beer,
Brandon FL, however those assets have been transferred to CTO17 Aruba Land LLC
which is a Specified Addition Guarantor.





 




 

SPECIFIED ADDITION PROPERTIES AND SPECIFIED ADDITION GUARANTORS

 

 

 

Subsidiary Name

Property

CTO19 NRH TX LLC

Burlington Warehouse, North Richard Hills, TX

CTO19 Oceanside NY LLC

Party City, Oceanside, NY

CTO19 Carpenter Austin LLC

Land under Carpenter Hotel, Austin, TX

CTO19 Reston VA LLC

Reston MetroCenter II, Reston, VA (co-owner)

Indigo Group Ltd.

Reston MetroCenter II, Reston, VA (co-owner)

CTO17 Aruba Land LLC

Fuzzy’s Taco Shop, World of Beer, Brandon FL

 

 

